 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   IN RE: PACKAGED SEAFOOD                       Case No.: 3:15-MD-02670-JLS-MDD
11   PRODUCTS ANTITRUST LITIGATION                 ORDER GRANTING MOTION
12   __________________________________            TO WITHDRAW APPEARANCE
                                                   OF COUNSEL
13
     THIS DOCUMENT RELATES TO:
14                                                 [ECF No. 2605]
     ALL ACTIONS
15
16
17
18          Pursuant to Civil Local Rule 83.3(f)(3), the Motion to Withdraw Appearance of
19   Counsel (ECF No. 2605) is granted. Appearance of attorney Kelse Moen on behalf of
20   Defendants Tri-Union Seafoods LLC d/b/a Chicken of the Sea International (“COSI”) and
21   Thai Union Group PCL (“TUG”) is withdrawn. The Clerk of Court is directed to update
22   the docket to reflect the withdrawal of Ms. Moen and remove her name from the CM/ECF
23   electronic service list.
24          IT IS SO ORDERED.
25   Dated: July 9, 2021
26
27
28

                                               1
                                                                       3:15-MD-02670-JLS-MDD
